                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA
                                                 Court File No. 0:18-cv-01906 KMM
 Rosalee Dahlheimer, Jessica Onu,
 and Jessica Garcia, individually and                ORDER FOR CLASS
 on behalf of all others similarly                   CERTIFICATION, FINAL
 situated,                                           APPROVAL OF CLASS
                                                     ACTION SETTLEMENT, AND
                                  Plaintiffs,        DISMISSAL WITH PREJUDICE
        vs.


 Massage Retreat & Spa, Inc. and
 Lee Oberg,
                         Defendants.


       The above-entitled matter came before the undersigned on September 30,

2019, on the parties’ joint motion for an Order granting Final Approval of Settlement,

to Certify the Proposed Settlement Class, to Certify the Named Plaintiffs as Class

Representatives, to Certify Joshua R. Williams as Class Counsel, and to Approve Service

Awards, Attorneys’ Fees and Costs and Claims Administration Costs.

       Based on all of the files, records, and proceedings herein, the Court hereby

finds and concludes:

       1.        Named Plaintiffs filed this lawsuit against Defendants alleging violations

of the federal Fair Labor Standards Act (“FLSA”), the Minnesota Fair Labor

Standards Act (“MFLSA”), the Minnesota Payment of Wages Act (“MPWA”), Breach

of Contract, Unjust Enrichment/Quantum Meruit, and Civil Liability for Theft (the

“Litigation”).
       2.     The Settlement Class was preliminarily approved by the Court on June

24, 2019 and, pursuant to Rule 23 of the Federal Rules of Civil Procedure was

defined, for purposes of settlement only, as: “All current and former Skin Therapists,

Lead Skin Therapists, Massage Therapists, or Lead Massage Therapists employed by

Massage Retreat & Spa, Inc. between June 8, 2015 and May 13, 2018.”

       3.     The Court has jurisdiction over the subject matter of this Litigation and

all Parties to this Litigation, including all Settlement Class Members (as defined

above), including, without limitation, jurisdiction to approve the proposed settlement,

grant final certification of the Settlement Class, and dismiss this Litigation with

prejudice.

       4.     The Class Representatives appointed in this Court’s Order Certifying

Classes for Settlement Purposes Only and Approving Notice of Settlement have fairly

and adequately represented the Settlement Class throughout the proceedings and are

hereby finally confirmed and appointed as Class Representatives.

       5.     For purposes of approving and effectuating the settlement, and only for

such purposes, the prerequisites for certifying this Litigation as a class action under

Rule 23 of the Federal Rules of Civil Procedure have been met and that the settlement

in this case is fair, reasonable, adequate and in the best interest of the Named Plaintiffs

and the Settlement Class.




                                            2
The settlement agreement applies a self-executing formula to equitably distribute an

award among Settlement Class Members commensurate to the alleged damages each

Settlement Class Member suffered.

      6.     The Settlement Agreement provides for a full and final resolution of this

Litigation, subject to the approval of the Court and the entry of this Order the

accompanying Final Judgment.

      7.     When approving a class action settlement, the Court must be satisfied

that the settlement was not the product of fraud or collusion between the parties. In

the instant case, the settlement agreement was the result of hard-fought litigation

between the parties, with vigorous advocacy on both sides. After arms-length

negotiations with the assistance of a neutral mediator, the parties were able to agree to

compromises as set forth in the settlement agreement. The Court finds that the

settlement is not the product of fraud or collusion between the parties.

      8.     Following preliminary approval of the proposed settlement, the

appointed Claims Administrator mailed Notice, Claim Forms, and Opt-Out Forms to

363 eligible Class Members in compliance with the Court’s June 24, 2019 Order to

Preliminarily Approve the Settlement. (Declaration of Notice Administrator Chris

Amundson, ECF No. 48).

      9.     The Notice advised Settlement Class Members of the background of the

Litigation and terms of the proposed settlement, of the Final Approval Hearing, and

their right to appear at such Hearing, of procedures for exercising such rights, of the


                                           3
 scope of the Release, and of the binding effect of this Order and the accompanying

 Final Judgment in this Action.

        10.     The Notice provided to the Settlement Class constitutes the best and

 most practicable notice under the circumstances. The Notice was designed to provide

 notice in the manner most likely to be received and read by Settlement Class

 Members. The Settlement Class received valid, due, and sufficient notice that

 complied fully with the Federal Rules of Civil Procedure and the Constitutional

 requirements of due process.

        11.    No Settlement Class Member objected to the Settlement Agreement. Id.

        12.    Three Settlement Class Members opted out of the Settlement. Id.


        IT IS HEREBY ORDERED:

        1.     The Proposed Settlement Class is hereby certified for purposes of

 settlement only.

      2.       The Court grants the parties’ joint motion for an Order granting Final

Approval of Settlement, to Certify the Proposed Settlement Class, to Certify the

Named Plaintiffs as Class Representatives, to Certify Joshua R. Williams as Class

Counsel, and to Approve Service Awards, Attorneys’ Fees and Costs and Claims

Administration Costs.

        3.     The terms and provisions of the Settlement Agreement, including all

 Exhibits thereto, are hereby fully and finally approved as fair, reasonable, and adequate

 as to, and in the best interests of, the Settlement Class and in full compliance with all
                                              4
applicable requirements of the FLSA, the Federal Rules of Civil Procedure, the

Minnesota Payment of Wages Act, the United States Constitution (including the due

process clause), and any other applicable law. The Notice complies in all respects with

the requirements of the Federal Rules of Civil Procedure and Constitutional due

process by providing due, adequate, and sufficient notice to the Settlement Class. The

Parties are ordered to effectuate the settlement in accordance with the terms of the

Settlement Agreement. The terms of the Settlement Agreement are fully incorporated

into this Order as if set forth fully herein.

       4.     The Court grants Class Counsel’s request for approval of reasonable

attorneys’ fees in the amount of $165,000.00 and costs in the amount of $2,918.80.

       5.      The Court grants Named Plaintiff Dahlheimer’s request for a service

award of $5,000.00, Named Plaintiff Garcia’s request for a service award of $4,000.00

and Named Plaintiff Onu’s request for a service award of $4,000.00.

       6.     The Court approves the amount of $18,000.00 to be distributed to the

appointed Claims Administrator for reasonable expenses related to the claims

administration process outlined in the Settlement Agreement

       7.     The Court approves the amount of $212,771.49 to be distributed to

those Settlement Class Members who chose to submit claims, pursuant to the self-

executing formula outlined in the Settlement Agreement.

       8.     Defendant shall provide payment to the IOLTA Account of Class

Counsel, Law Office of Joshua R. Williams, in an amount equal to $411,690.29 in

                                                5
    accordance with the terms of the Settlement Agreement.

           9.     Class Counsel shall distribute payment in accordance with the terms of

    the Settlement Agreement, including payment for service awards, claims

    administration, the Settlement Class Member Fund, attorney fees, and litigation costs.

           10.    The Claims Administrator shall distribute payment to participating

    Settlement Class Members upon receipt of the Settlement Class Member Fund from

    Class Counsel.

           11.    All Settlement Class Members are bound by this Order, by the

    accompanying Final Judgment, and by the terms and provisions of the Settlement

    Agreement incorporated herein.

           12.    As of the Effective Date1 defined in the Settlement Agreement, each

    Settlement Class Member is deemed to have forever released, discharged, relieved,

    covenanted not to sue or proceed in any way against, and consent to being enjoined

    from suing, (i) Defendants Massage Retreat & Spa, Inc. and Lee Oberg; (ii) the MRS

    Parties as defined in the Settlement Agreement 2; (iii) the Oberg Parties as defined in the




1
  The Effective Date means “is defined as the later of: (1) the date when the time to appeal
the final judgment dismissing this Litigation captioned above with prejudice has expired;
or (2) the date of the final resolution of any appeal or other judicial review of the
Agreement if an appeal has been filed and not dismissed.
2
  Defendant Massage Retreat & Spa, Inc. and its current or former subsidiaries, parent
companies, affiliated entities, related entities, franchisees, successors, assigns, divisions,
and owners and each of such persons, entities or structures’ directors, trustees, agents,
shareholders, members, directors, officers, managers, employees, representatives,
franchisees, franchisors, insurers and attorneys.
                                                6
    Settlement Agreement3; (iv) the Life Time Parties as defined in the Settlement

    Agreement 4; (v) any current or former officer, director, trustee, agent, manager

    employee, owner, shareholder, representative, advisor, insurer, attorney, or employee

    benefit or welfare program or plan (including the administrators, trustee, fiduciaries,

    and insurers of such program or plan) of any entity referenced in or encompassed by

    subsection (i), (ii) (iii) or (iv) hereof (collectively, “Releasees”), from and all claims,

    obligations, demands, causes of action, rights to relief, fees and liabilities of any kind,

    whether known or unknown, either that were asserted in or could have been asserted

    in this Litigation, that the Settlement Class Members have or may have against any of

    the Releasees from the beginning of time through the Effective Date for unpaid wages,

    including, but not limited to, minimum wage compensation, overtime compensation,

    tips and gratuities, commissions, compensation for meal and rest breaks, liquidated or

    other damages, penalties, unpaid costs, taxes, restitution or other compensation or

    relief arising under the FLSA, state and local wage and hour laws, including, but not

    limited to the Minnesota Fair Labor Standards Act, the Minnesota Payment of Wages

    Act, local, or foreign laws, common law contract, tort, or other law, Minnesota

    common law, Minnesota administrative law, or Minnesota statutory law, or any other

    claim for unpaid wages, minimum wages, overtime or liquidated damages that are


3
 Lee Oberg, and any of his heirs, executors, administrators, successors, and assigns.
4
 Life Time, Inc., and its current or former subsidiaries, parent companies, affiliated
entities, related entities, franchisees, successors, assigns, divisions, and owners and each of
such persons, entities or structures’ directors, trustees, agents, shareholders, members,
directors, officers, managers, employees, representatives, franchisees, franchisors, insurers
and attorneys.
                                                  7
 derivative of, or in any way related to, any wage and hour, minimum wage, overtime,

 tips and gratuities, commissions, benefits or other claims that were alleged or could

 have been alleged in this Litigation. The foregoing release does not apply to the three

 individuals who opted out of participation in the settlement of this Litigation.

       13.    The Settlement Agreement, this Order, and the accompanying Final

 Judgment, or the fact of the Settlement Agreement, shall not in any event be

 construed as, offered in evidence as, received in evidence as, and/or deemed to be,

 evidence of a presumption, concession or an admission of any liability, fault or

 wrongdoing, or in any way referred to for any other reason, by any Named Plaintiff,

 Settlement Class Member, Defendant, or Releasee in this Litigation or in any other

 civil, criminal, or administrative action or proceeding other than such civil

 proceedings as may be necessary to effectuate the provisions of the Settlement

 Agreement, this Order and the accompanying Final Judgment.

       14.    This action is hereby dismissed with prejudice. The Court shall retain

 jurisdiction with respect to the interpretation, implementation and enforcement of the

 terms of this Agreement, this Order and the accompanying Final Judgment.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: October 21, 2019
                                                           s/ Katherine Menendez
                                                           Katherine Menendez
                                                           United States Magistrate Judge




                                            8
